DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on February 3, 2021.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Gao et al. (U.S. Patent Application Publication # 2019/0109692 A1) teach “a method and device for feeding back ACK/NACK.”(Fig(s), 3A, 12, and 13; Paragraph [0002]) in view of R1-1719398 (“Resource allocation for PUCCH HARQ-ACK feedback”, November 27th- December 5th, 2017) document teaches a “UE can transmit PUCCH on 1 or 2 symbols in a slot for fast ACK/NACK feedback, and the starting symbol of short PUCCH is agreed to be configured in any position in a slot with FFS whether or not such a configuration is conditioned on non-slot based operation.”(Section 2.1, page 1), fail to disclose: “output, when the second time unit is the feedback timing corresponding to the first downlink channel second feedback information on the second time unit for responding to the first downlink channel the second feedback information including ACK/NACK values at the ACK/NACK bit corresponding to the first resource unit.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2, 9, and 3-11 are also allowed by virtue of their dependency on claim 1.
Regarding claim 12, the best prior art found during the examination of the present, Gao et al. (U.S. Patent Application Publication # 2019/0109692 A1) teach “a method and device for feeding back ACK/NACK.”(Fig(s), 3A, 12, and 13; Paragraph [0002]) in view of R1-1719398 (“Resource allocation for PUCCH HARQ-ACK feedback”, November 27th- December 5th, 2017) document teaches a “UE can transmit PUCCH on 1 or 2 symbols in a slot for fast ACK/NACK feedback, and the starting symbol of short PUCCH is agreed to be configured in any position in a slot with FFS whether or not such a configuration is conditioned on non-slot based operation.”(Section 2.1, page 1), fail to disclose: “outputting, when the second time unit is the feedback timing corresponding to the first downlink channel second feedback information on the second time unit for responding to the first downlink channel the second feedback information including ACK/NACK values at the ACK/NACK bit corresponding to the first resource unit.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 13, 20, 14-19 and 21-22 are also allowed by virtue of their dependency on claim 12.
Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 27, 2021